UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2011 (February 18, 2011) Metro Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-50961 25-1834776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3801 Paxton Street, Harrisburg, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 800-653-6104 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 18, 2011, the Board of Directors of Metro Bancorp, Inc. (the “Company”) ratified the following items approved by the Company’s Compensation Committee: ● 2010 cash bonus and stock option grants for the Company’s Chief Executive Officer, Chief Financial Officer and Named Executive Officers: Name Title Cash Bonus Stock Options Grants1 Gary L. Nalbandian Chairman, President and Chief Executive Officer Mark A. Zody Executive Vice President and Chief Financial Officer Peter M. Musumeci, Jr. Executive Vice President andSenior Loan Officer $0 Mark A. Ritter Executive Vice President and Chief Operating Officer James R. Ridd Senior Vice President and Chief Credit Officer 1 Grants made pursuant to the Company’s 2006 Employee Stock Option Plan at an exercise price of $12.05, the market price on the date of grant. ● 2011 base salaries for the Company’s Chief Executive Officer, Chief Financial Officer and Named Executive Officers: Name Title Base Salary Gary L. Nalbandian Chairman, President and Chief Executive Officer Mark A. Zody Executive Vice President and Chief Financial Officer Peter M. Musumeci, Jr. Executive Vice President and Senior Loan Officer Mark A. Ritter Executive Vice President and Chief Operating Officer James R. Ridd Senior Vice President and Chief Credit Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Metro Bancorp, Inc. (Registrant) Date: February 24, 2011 /s/ Mark A. Zody Mark A. Zody Chief Financial Officer
